ORDER
PER CURIAM.
It having been determined that Superior Court’s refusal to consider eight of fifteen questions presented on direct appeal because the statement of those questions olid not fit on one page as prescribed in Pa.R.A.P. 2116(a) was error, it is hereby ORDERED as follows: the petition for allowance of appeal is granted, the Order of Superior Court, 533 A.2d 1072, affirming the judgment of sentence is vacated, and the record is remanded to Superior Court for consideration of the eight remaining issues.
STOUT, J., did not participate in the consideration or decision of this matter.